 
 
I 
111th CONGRESS
1st Session
H. R. 3099 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2009 
Mr. Markey of Massachusetts introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require a site operator of an international travel Web site to provide information on its Web site to consumers regarding the potential health and safety risks associated with overseas vacation destinations marketed on its Web site. 
 
 
1.Short titleThis Act may be cited as the International Travelers Bill of Rights Act of 2009.  
2.DefinitionsIn this Act: 
(1)Site operatorThe term site operator means an individual or entity that operates a Web site that provides access to international travel services. Such term includes an overseas vacation destination or a third party that operates a Web site that offers international travel services. 
(2)CommissionThe term Commission means the Federal Trade Commission.   
(3)International travel servicesThe term international travel services means a service that a consumer can use to reserve lodging at an overseas vacation destination. 
(4)Overseas vacation DestinationThe term overseas vacation destination means a resort, hotel, retreat, hostel, or any other similar lodging outside the United States. 
(5)United StatesThe term United States means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.  
3.Providing information regarding the potential health and safety risks associated with overseas vacation destinations 
(a)In generalA site operator, in a manner in compliance with regulations issued by the Commission and with the requirements of this Act, shall provide information on its Web site to consumers in a clear and conspicuous manner regarding the potential health and safety risks associated with overseas vacation destinations marketed on its Web site, if any, including the following: 
(1)Information compiled by the Department of State, including Department of State country-specific travel warnings and alerts.  
(2)Information regarding the onsite health and safety services that are available to consumers at each overseas vacation destination, including whether the destination— 
(A)employs or contracts with a physician or nurse on the premises to provide medical treatment for guests; 
(B)employs or contracts with personnel, other than a physician, nurse, or lifeguard, on the premises who are trained in cardiopulmonary resuscitation; 
(C)has an automated external defibrillator and employs or contracts with 1 or more individuals on the premises trained in its use; and  
(D)employs or contracts with 1 or more lifeguards on the premises trained in cardiopulmonary resuscitation, if the overseas vacation destination has swimming pools or other water-based activities on its premises, or in areas under its control for use by guests. 
(b)Services not available 24 hours a dayIf the onsite health and safety services at an overseas vacation destination are not available 24 hours a day, 7 days a week, the site operator shall display the hours and days of availability on its Web site in a clear and conspicuous manner. 
(c)Information not availableIf the onsite health and safety services described in subsection (a)(2) are not available at an overseas vacation destination, or if the site operator does not possess information on the onsite health and safety services required to be displayed on its Web site, the site operator shall display in a clear and conspicuous manner the following: This destination does not provide certain health and safety services, or information regarding such services is not available. Travel to this destination may pose an increased risk to your health or safety..    
4.Consumer Complaints 
(a)SuspensionA site operator shall establish a process under which an overseas vacation destination will be suspended from its Web site as a result of complaints from consumers to the site operator regarding poor medical care, unsafe or unsanitary facilities, or other health-related issues with respect to such destination. 
(b)Public availabilityA site operator shall make all complaints submitted by consumers publicly available on its Web site and may modify the contents of such complaints at the request of the complainant or may remove offensive language and personal identification information.  
5.Enforcement 
(a)In generalA violation of any provision of this Act shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act.  
(b)Deadline for issuance of regulationsThe Commission shall issue regulations to carry out this Act not later than 6 months after the date of the enactment of this Act.  
 
